DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4-10 and 12-17 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4-10 and 12-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krisbergh et al. (“Kris”) (U.S. PG Publication No. 2008/0158333) in view of Luo et al. (“Luo”) (U.S. PG Publication No. 2008/0095246) and Lee et al. (U.S. PG Publication No. 2009/0213938).

In regards to claim 1, Kris teaches a method for recovering errors in video delivered to a client device over a network (See FIG. 1), comprising: 
	generating, by a server, a sequence of video frames (See ¶0039-0040 in view of FIG. 2); 
	slicing, by the server, each video frame into a plurality of slices (See ¶0011 and 0021 wherein frames are comprised of slices); 
	encoding, by the server, each of the plurality of slices of each video frame, wherein the encoding is configured to produce a compressed video stream comprising an initial I-frame followed by a plurality P-frames, the initial I-frame and each of the P-frames defined by respective said plurality of slices (See ¶0011 and 0021 in view of ¶0039-0041 and FIG.2-3), wherein each of said plurality of slices is only a portion of each video frame (See ¶0011-0021); 
	transmitting, by the server, the compressed video stream over the network to the client device (See FIG. 1 and 2); 
	receiving, by the server, a notification of data loss detected in a slice position of a frame received at the client device, the notification being received from the client device (See ¶0041 and 0048 wherein the receiver may notify the sender that data has been corrupted or lost); and 
	encoding, by the server, responsive to receiving the notification at the server, a next frame with the slice position of the next frame being encoded as an I-slice and all remaining slice positions in the next frame being encoded as P-slices (See ¶0041 and 0048 wherein the packet that is corrupt or lost would be replaced by an I-slice data or P-slice data, although Kris does not specify that it is the slice at the slice position of the next frame it is obvious to an ordinary skill in the art that the current frame data or next frame data [in the same region] would be replaced especially in view of ¶0011 and 0021 because such picture data may be used as reference data used in future frames, thus reducing the severity and impact of a lossy network and for future frames as described in ¶0012-0013, in other words lessening repercussions of corrupt data in future frames).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate Kris’ own teaching because it allows for the reduction in severity and impact of a lossy network on future frames as described in at least ¶0012-0013.
	Kris, however, fails to teach said slice position of the next frame being at a same position as the slice position of the frame where said data loss is detected by the client device during said transmission.
	In a similar endeavor Luo teaches said slice position of the next frame being at a same position as the slice position of the frame where said data loss is detected by the client device during said transmission (See ¶0073 wherein portions where errors occur in transmission are corrected through the use intra-coding).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Luo into Kris because “In this way, the reference or dependency of the new slice on the lost slice may be eliminated,” - ¶0073, and “Thus, the error propagation is limited within slices at the same position,” - ¶0073.
	Kris additionally fails to teach wherein a single data packet comprising data for no more than a single slice to enable the single slice to be sent for said data loss, said single slice being only said portion of each video frame.
	In a similar endeavor Lee teaches wherein a single data packet comprising data for no more than a single slice to enable the single slice to be sent for said data loss (See ¶0048), said single slice being only said portion of each video frame (See ¶0048).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Luo into Kris because it allows for the slice to be “reconstructed or replaced without having to replace, reconstruct or otherwise conceal an entire frame, as might be necessary if the entire frame were encoded in the packet,” - ¶0048, and thus supports “efficient handling of decoding errors,” - ¶0048.

In regards to claim 2, Kris teaches the method of claim 1, wherein the compressed video stream is transmitted as a stream of data packets (See for example ¶0022 and 0024 wherein the data may take the form of at least packets).

In regards to claim 4, Kris teaches the method of claim 1, wherein the notification is sent via a feedback loop from the client device to the server, for use by an encoder of the server (See for example ¶0041-0042).

In regards to claim 5, Kris teaches the method of claim 1, further comprising encoding a subsequent frame immediately after the next frame in the sequence as a P-frame (See for example FIG. 3 wherein subsequent frames may comprise of P-frames).

In regards to claim 6, Kris teaches the method of claim 1, wherein the initial I-frame contains only I-slices (“The first data packet in a stream is typically encoded as an I-slice, which does not reference any previous frame data, and is indicated at 24 in FIG. 3,” - ¶0039).

In regards to claim 7, Kris teaches the method of claim 1, wherein each of the P-frames contain only P-slices (See ¶0040, however it is noted that the system may be changed such that future frames may comprise of both I and P-frames).

In regards to claim 8, Kris teaches the method of claim 1, wherein the client device is configured to decode each slice received as long as no data loss is detected (See ¶0011-0012 wherein of course the receiver is to decode data normally if no data loss is detected).

In regards to claim 9, Kris teaches the method of claim 1, wherein send encoding the next frame to include the I-slice and all remaining slice positions to include the P-slices, retransmission avoids sending a plurality of I-slices for slices that were not associated with data loss (As noted in ¶0041 an I-slice recovery takes more bits than a P-slice, thus to replace P-slices that have no corruption or data loss with I-slices would require additional bandwidth usage and/or delay, thus being counter to the invention as taught by Kris).

In regards to claims 10, the claim is rejected under the same basis as claim 1 by Kris in view of Luo and Lee, wherein the computer readable media is taught as part of the computing systems as seen in FIG. 6.

In regards to claims 12-17, the claims are rejected under the same basis as claims 4-9 by Kris in view of Luo and Lee, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483